DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/19/21 has been acknowledged.
Applicant amended Abstract and Specification of the application to overcome their objections presented by a Non-Final Rejection mailed 12/10/20.
Applicant further cancelled Claims 13-22 to overcome their potential double patenting rejection in view of US 10,305,004.
Applicant cancelled Claim 26 containing an allowable subject matter and incorporated its limitation into independent Claim 23. Other amendments of Claim 23, 25, and 27 were directed either to overcome their objections presented by the Non-Final Rejection or made to reflect an amendment of Claim 23.

Status of Claims
Claims 1-12 were cancelled earlier.
Claims 23-25 and 27 are examined on merits herein.

Allowable Subject Matter
Claims 23-25 and 27 are allowed.

Reason for Allowance
The following is an Examiner’ Statement of Reason for allowance:  
Re Claim 23: The prior art of record, alone or in combination, fails to anticipate or render obvious such combination of limitations of Claim 23 as: “a first LED substrate”, “a second LED substrate”, “a third LED substrate”, and “light which the LED display apparatus is intended to emit is a fourth wavelength light in which the first-wavelength light, the second-wavelength light and the third wavelength light are mixed”, in combination with other limitations of the claim.
Re Claims 24-25 and 27: Claims 24-25 and 27 are allowed due to their dependency on Claim 23.
The prior art of record include: Chang (US 2009/0267794), Nishimura (US 2008/0116470), Grotsch (US 2011/0176116), Chen (US 2007/0069223).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/02/21